Gulf Transport Company, when this matter was heard before the Mississippi Public Service Commission, held certificate rights to operate, and was operating, its passenger busses over State Highway 63, from the Mississippi state line south of Pascagoula to Lucedale, and thence over State Highway 15 to the Tennessee line; from Lucedale over Highway 15 to the Alabama line; from Beaumont to Hattiesburg over State Highway 24; from Bay Springs to Raleigh over State Highway 18, thence to Kosciusko over State Highway 35; from Ackerman to Pontotoc over State Highway 9 by way of Pittsboro; from Philadelphia to Meridian over State Highway 19, *Page 753 
and from Jackson to Crystal Springs over U.S. Highway 51, and thence over State Highway 27 to the south line of Mississippi. It also had such certificate right over State Highway 35 from Vaiden to Kosciusko, and from Raleigh to Collins, but had not exercised such right. It also possessed the right to transport freight over many of the highways of Mississippi, including freight originating at and destined to Jackson, the specification of which routes not being pertinent to the issues here involved. In other words, the general route of the Gulf Transport Company is north and south, its termini being Mobile on the south and St. Louis on the north, and its lines generally parallel the Gulf, Mobile and Ohio Railroad, of which it is a subsidiary. It filed an application under Section 7640, Miss. Code of 1942, with the Public Service Commision of Mississippi asking for issuance to it of a certificate of public convenience and necessity to operate its busses for transportation of passengers over three additional routes in Mississippi as follows: Route 1, from Jackson to Brandon over U.S. Highway 80 with closed doors, and thence to Raleigh over State Highway 18.
Route 2, from Jackson to Forest over U.S. Highway 80 with closed doors.
Route 3, from Carthage to Philadelphia, and return, over State Highway 16.
Tri-State then had such passenger permits over these three routes and filed with the Commission a written protest to its granting the certificates to Gulf.
The Commission granted the permit over Route 3 with closed doors between Carthage and Philadelphia, with certain additional rights of transportation over this route for passengers originating and destined to points east of Philadelphia in the direction of Meridian on Highway 19, and those originating and destined to points north of Carthage on Highway 35. It denied the permits over Routes 1 and 2. From this order Gulf appealed to the Circuit Court of Hinds County. That Court affirmed the order of the Commission as to Route 3, but ordered that *Page 754 
certificates be issued over Routes 1 and 2 with closed doors between Raleigh and Brandon. From that order Tri-State appeals here.
The only question presented on this appeal is whether or not the evidence is sufficient to sustain the order of the Commission under the rules announced by this Court in the cases of Dixie Greyhound Lines, Inc., v. Mississippi Public Service Com. et al.,190 Miss. 704, 200 So. 579, 1 So.2d 489; Tri-State Transit Co. of Louisiana v. Mobile  Ohio Transp. Co., 191 Miss. 364,2 So.2d 845; and Tri-State Transit Co. of Louisiana, Inc., v. Dixie Greyhound Lines, Inc., 197 Miss. 37, 19 So.2d 441, considering, along with the effect of such rules, the powers of the Commission, the matters which it must consider, and the public policy of the State as set out in the statutes.
In the first case this Court [190 Miss. 704, 200 So. 581] said the test is "whether the Commission in arriving at its determination departed from the applicable rules of law and whether its finding had a basis in substantial evidence or was arbitrary and capricious."
In the second case the Court said [191 Miss. 364, 2 So.2d 847], "the sole question presented to us for decision is whether or not the action of the Commission was arbitrary, not supported by substanial evidence, or was manifestly against the evidence."
In the third case this Court said [197 Miss. 37, 19 So.2d 443], "the reviewing court cannot substitute its judgment for that of the Commission and disturb its finding where there is any substantial basis in evidence for such finding or where the ruling of the commission is not capricious or arbitrary."
Gulf urges in this case, in an unusually strong presentation, that there is no substantial evidence in this record supporting the denial of the Commission of the permits over routes 1 and 2 and that the action of the Commission in so doing was arbitrary and capricious.
The order of the Commission, in part, recites: "The Commission, in determining this cause, has taken into *Page 755 
consideration the provisions of law authorizing the Commission to establish reasonable requirements with respect to reasonable and adequate service, and the statutory provisions authorizing the Commission to supervise and regulate the schedules of common carriers by motor vehicles, and making motor carriers subject to the control, supervision and regulation of the Commission. . . . In determining whether the application as to Route One and Two should be granted or denied, and in concluding that said application should be denied as to Routes One and Two, and in determining that the application should be granted in part as to Route Three with the restrictions above mentioned, the Commission has given due consideration to the present transportation facilities over the proposed routes, and to the certificate rights of the Tri-State Transit Company of Louisiana, Inc., as an existing carrier, the volume of traffic over said routes, the financial condition of applicant, and the condition of the highways, . . ."
It then finds that as to the route between Jackson and Raleigh the schedules of Tri-State are adequate and sufficient for the transportation needs on said route, and that as to the route between Jackson and Forest Tri-State is operating 12 busses per day each way, and that this schedule was fully adequate to meet the demands of the traveling public and that there is no need for additional service between said points "as shown by the undisputed testimony before this Commission, and as shown by the frank admissions of applicant's counsel at the hearing." The order of the Commission further recites: ". . . that there is no volume of bus traffic which would justify the proposed operations over Routes One and Two; that the evidence shows that there are a comparatively small number of passengers interchanged between the lines of the two companies at their junction points, especially when the number of schedules is taken into consideration." And that there is no necessity for duplication of franchise rights, and finally "the Commission finds, in *Page 756 
brief, that the application as explained by the applicant's officers and attorneys at the hearing, if granted would necessarily sanction the principle that duplication of certificate or franchise rights could be granted all of the major bus lines, contrary to the regulatory statutes as interpreted by the Supreme Court of Mississippi, and that the proper remedy for inconveniences at junction points is a better correlation and coordination of schedules in preference to the principle of duplicating franchise rights and burdening the highways with excessive equipment."
The hearing before the Commission consumed approximately two weeks time during which 132 witnesses testified, of which number 95 were witnesses for the Gulf and 37 for Tri-State, including certain officials of the respective corporations.
The substance of the testimony of the lay witnesses for the Gulf was that in their opinion additional passenger transportation facilities were needed into Jackson, Mississippi, from the northeastern and southeastern parts of this State; that this would make it more convenient for people in those sections to come to the state capital and that it was inconvenient to make bus changes from the lines of the Gulf to those of Tri-State, necessitating some delay in making the bus changes, and that it would be a convenience to the traveling public, both from a business and social standpoint, to have the additional transportation facilities. The record discloses, however, that in reaching their conclusions many of these witnesses were under the impression that if the additional facilities were provided they would be able to remain on the same bus from the point of entrance of the bus until they arrived at Jackson. A number of the resolutions of the supervisors and of the municipal boards expressly so stated. It is shown, however, by the testimony of the Gulf officials that it would be impractible and not economically possible for that to be done. What the Gulf proposed to do, according to its officials, was to transfer its Jackson passengers to their own busses at certain points, the main *Page 757 
ones of which would be Louisville and Laurel, and run special busses into and out of Jackson carrying these passengers. Of course, whether that plan could be economically adopted would depend upon the number of passengers into and out of the City of Jackson. It is, of course, clear that busses carrying passengers originating on the line of Gulf in the northeastern part of the State destined to points in the southeastern part of the State and beyond, and vice versa, could not be diverted from Highway 15 into Jackson and then back to Highway 15 to proceed to carry such passengers to their destination. This would involve for such passengers a delay of several hours and unnecessary distance of many miles. This assumption of one-bus transportation to and from Jackson on the part of the lay witnesses and the county and municipal boards lessens considerably the force and effect of their evidence and their conclusions.
On the other hand, the substance of the testimony of the lay witnesses for Tri-State was they thought the present service being rendered by Tri-State was sufficient for the needs of people in their respective communities coming to and returning from the City of Jackson, and that the aditional service was not needed, taking into consideration the condition of the highways, the amount of traffic and the existing schedule of Tri-State.
The officials of Gulf, in substance, explained the proposed service, the existing and prospective revenue from operations and the schedules they had hoped to adopt and the financial condition of that corporation.
The officials of the Tri-State explained the existing schedules, the amount of transportation and the financial condition of the company. They further testified that no complaint as to the service had been made to it and that it had not been requested by the Commission to add additional busses or to change its schedules for more convenient transfer at its connections with busses of the Gulf Company. They said they were prepared and ready to add such additional busses and make changes in their *Page 758 
schedules as the Commission might request in order to more conveniently serve the people coming to Jackson, Mississippi, in making transfers from busses of one company to busses of the other.
It was furthermore shown that Tri-State connects at 12 different points along the route served in Mississippi by Gulf, counting as two connecting points Hattiesburg and two at Laurel, from which points there are two routes into the City of Jackson. At the time of the hearing the Tri-State was furnishing each way each day in and out of Jackson from and to these connecting points a total of 63 busses. For instance, from Hattiesburg there were 8 busses each way per day; from Laurel by way of Magee and from Laurel by way of Raleigh there were 6 each way per day; from Newton and Forest, which are perhaps the main interchange points between the two companies, there were 12 each way per day.
The record further discloses that, with one or two possible exceptions, the distances from the present junction points over the existing routes of Tri-State to Jackson is less than would be the distance to Jackson from proposed interchange points by Gulf to its own busses and over its desired routes to Jackson.
It was also shown that the number of passengers which have been delivered in the past by Tri-State to the Gulf at the present interchange points was considerably greater than the number which had been delivered by Gulf to Tri-State destined to the west, including, of course, the City of Jackson.
It is furthermore disclosed that at most of the interchange points the two bus companies use a common depot.
A fair analysis of the testimony reduces itself mainly, we think, to three principal grounds for issuing the permits:
First, that Gulf would be in a position to issue to and from Jackson interchangeable tickets with the Gulf, Mobile  Ohio Railroad; *Page 759 
Second, it would undertake to have busses present at designated points into which Jackson passengers might transfer more quickly and with less inconvenience than can now be done from such busses to those of Tri-State, and
Third, Gulf would have transportation facilities into Jackson, the capital of the State.
As to the first ground, this Court said in Tri-State Co. of Louisiana, Inc., v. Mobile  Ohio Transp. Co., 191 Miss. 364,2 So.2d 845, that, while this was a matter to be considered, it is not controlling.
As to the second ground, it is by no means certain that the revenue from Jackson passengers would justify having a bus standing ready to receive passengers and make special trips to transport them to and from Jackson. That would depend upon the number of passengers; besides, these Jackson passengers would naturally be on different busses arriving at different times, north and south, on Highway 15. To eliminate delay in tranfer it would seem necessary that Gulf must needs have a Jackson bus standing ready as each bus on Highway 15 arrived at the interchange point. With the existing number of east and west busses of Tri-State, crossing and connecting with the lines of Gulf, it would appear much more feasible to eliminate delays in transfer by using Tri-State busses than the proposed system of using Gulf busses. Furthermore, Tri-State has offered to add busses and rearrange its schedules and depots and to co-operate with Gulf so as to comply with whatever order the Commission may think necessary to remedy this situation.
As to the third ground, our Motor Carrier Act, Code 1942, Sec. 7632 et seq., is patterned largely after the Federal Act. 49 U.S.C.A. Sec. 301 et seq. In refusing the application of Missouri Transp. Co. to operate from Natchez to New Orleans (2 M.C.C. 556, 9 M.C.C. 712), mainly to have a gateway to a large city and to avoid delays and inconveniences of transfer to another bus line at Natchez, the Interstate Commerce Commission held *Page 760 
that inconvenience of transfer and the desire to reach a large city, were not grounds for issuing duplicate permits. It gave effect to the same principle, as applied to entrance into a large city, in refusing an application of Tri-State Transit Company from Holly Springs, Miss., to Memphis, Tenn., which would have duplicated a route being served by Dixie Greyhound Lines. (11 M.C.C. 285). If the desire to reach a large terminal is to control, where the route thereto is already being adequately served, then Tri-State in this case would have good argument for seeking a duplicate permit over highway 15 into Mobile, now being served by Gulf.
These questions were all duly considered by the Commission along with many others.
The statute requires that the Commission in passing on these questions shall consider certain matters and prescribes the public policy of this State. Section 7633, Code 1942, reads:
"It is hereby declared to be the policy of the legislature to regulate motor carriers in the public interest to the end that the safety and welfare of the public in its use of the highways and of the transportation agencies by motor vehicle used thereon may be practiced; that the property of the State in its highways may be protected from unreasonable, improper and excessive use; that the inherent advantages of highway transportation may be recognized and preserved; that sound economic conditions in such transportation and among such carriers may be fostered; that the service by motor carriers may be adequate, economical, and efficient; that reasonable charges may be made therefor, without unjust discriminations, undue preferences or advantages, and unfair or destructive competitive practices; that relations between motor carrier and other carriers may be improved and coordinated; and that cooperation may be maintained with the governments of the United States and the several States, and with their duly authorized officials in carrying out the purposes and provisions of this Act. This Act shall apply *Page 761 
to persons and motor vehicles engaged in interstate commerce to the extent permitted by the Constitution of the United States and as provided herein."
Section 7637, Code 1942, confers upon the Commission extensive powers and duties in regulating common carriers of passengers and freight over the highways of the State of Mississippi and in granting or refusing permission to use such highways and in making rules and regulations governing such transportation.
Section 7642, Code 1942, reads as follows: "In determining whether the certificate required by this Act shall be granted, the Commission shall, among other things, give due consideration to the present transportation facilities over the proposed route of the applicant, the volume of traffic over such route, the financial condition of the applicant, and the condition of the highway over the proposed route, or routes."
Having in view then the testimony disclosed by the record, the rules under which this Court has announced it will or will not disturb the finding of the Commission, the powers and duties of the Commission, and the public policy of the State, we think it cannot be said that the action of the Commission in this case was without substantial evidence to support it, or that such action was capricious and arbitrary.
It is at once evident that the Commission is in much better position than is this Court to pass upon such matters. It has before it the highway and transportation situation of the entire State. It has its facilities for acquiring information pertaining to such entire system and it is able to fit into that system particular cases which may come before it. This Court has not before it the over-all state picture of the needs and adequacy of present transportation facilities, the condition of the highways and the amount of travel thereover, so as to enable it as efficiently as the Commission to determine the various questions arising under this intricate system. *Page 762 
The Commissioners hold their offices by authority of the qualified electors of their respective districts and represent the interests of the entire people of the State within the powers conferred upon them by the legislature and to that end the legislature has conferred upon them extensive authority over traffic and transportation upon the highways of the State. It is but natural that individuals desire frequent passage of busses by or near their homes or places of business; they view the questions mainly from the standpoint of self-interest and self-convenience, but the Commission must at one view consider the entire public need, the condition of the highways, the extent and hazards of travel, especially the danger caused by large busses frequently stopping along the highways to discharge and take on passengers, the economic situation, cost to the public, the financial condition and ability of public operators to render proper service, and many other questions.
However much this Court, or any member thereof, may differ with the conclusions of the Commission, or doubt the wisdom of its action, we should not substitute our judgment therefor and reverse such action unless it is beyond the powers of the Commission, or not supported by substantial evidence, or is arbitrary or capricious.
As illustrative of the wisdom of not disturbing the action of the Commission, except under the conditions above stated, the hearing of this case was had in December, 1944, while World War II was in progress. The matters were considered in the light of the war conditions then existing, having in mind the vigorous prosecution of the war, the use of the highways of the State for that purpose, the safety of the traveling public, the conservation of rubber and other war materials, and the various other questions and problems then confronting the government in prosecuting the war. Conditions then were materially different from what they are now.
As stated, no complaint has been made to the Commission of inadequacy of service by Tri-State from *Page 763 
junction points with the Gulf for passengers in and out of the City of Jackson, and Tri-State proposes to rearrange its schedule and facilities at junction points, as the Commission may order, for more convenient changes and connections for passengers received by it from Gulf to be transported to and from the capital of the State.
Considering all of the foregoing problems and questions we are of the opinion the order of the Commission should not be disturbed, but, on the contrary, should be reinstated.
It is so ordered.